Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:3646




  Summary Judgment Ex. 26
 Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 2 of 6 Page ID
                                  #:3647



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                       UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            ) Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
14                                            )
                 vs.                          )
15                                            )
     Chou Team Realty, LLC et al.,            )
16                                            )
                      Defendants.             )
17                                            )
                                              )
18                                            )
19
20               DECLARATION OF ANNAIS RAMIREZ-VELAZQUEZ
21                       REGARDING EXPERIAN RECORDS
22         I, Annaís Ramírez-Velázquez, pursuant to 28 U.S.C. § 1746, hereby state
23   and declare that I have personal knowledge of the facts as set forth below. If
24   called as a witness, I could and would testify as follows.
25         1.     I am a citizen of the United States and am over eighteen (18) years
26   of age. I am an employee of the Bureau of Consumer Financial Protection
27   (“Bureau”). I am a paralegal working in the Office of Enforcement within the
28   Bureau in Washington, D.C. As an employee with the Bureau, my current
                   DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING EXPERIAN RECORDS
                                                   1
 Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 3 of 6 Page ID
                                  #:3648



1    duties include conducting document review and other factual research for
2    investigations and cases. I have been an employee of the Bureau since January
3    2020. Between May 2019 and December 2019, I was a contractor working in
4    the Office of Enforcement as a paralegal and had similar duties to those I have
5    now.
6           2.     I worked on the Bureau’s investigation of this matter and am also
7    assigned to this litigation.
8                                     Basis for Calculations
9           3.     The following reflects calculations that I have performed based on
10   records relating to orders of prescreened consumer reports (also known as
11   “prescreened lists”) from the credit reporting agency Experian by Chou Team
12   Realty, Inc. d/b/a Monster Loans (“Monster Loans”) and by Lend Tech Loans,
13   Inc. (“Lend Tech”).
14          4.     To perform these calculations, I relied upon the following
15   documents:
16               a. CFPB-JN-0055611; CFPB-JN-0055613 – 616; CFPB-JN-00618 –
17                 621; CFPB-JN-0055626 - 629; CFPB-JN-0055644 – 650; CFPB-
18                 JN-0055656 - 659; CFPB-JN-0055674-675; CFPB-JN-0055677 –
19                 682; CFPB-JN-0055687; CFPB-JN-0055690; CFPB-JN-0055695;
20                 CFPB-JN-0055708; CFPB-JN-0055710 – 714; CFPB-JN-0055722
21                 - 725; CFPB-JN-0055738 – 746; CFPB-JN-0055749; CFPB-JN-
22                 0055751 – 760; CFPB-JN-0060351 – 353. These documents are
23                 order summaries produced by Experian in response to Request for
24                 Documents No. 6 of the Bureau’s December 19, 2018 Civil
25                 Investigative Demand to Experian (“Experian CID”), identifying
26                 certain information regarding orders of prescreened lists placed by
27                 Monster Loans, including the date of each order, the number of
28                 prescreened consumer reports contained in each order, and the
                    DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING EXPERIAN RECORDS
                                                    2
 Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 4 of 6 Page ID
                                  #:3649



1              types of information about consumers sought by the order (the
2              “Monster Loans Order Summaries”).
3           b. CFPB-JN-0055609. This document is a spreadsheet produced by
4              Experian in response to Request for Documents No. 6 of the
5              Bureau’s Experian CID, identifying certain information regarding
6              Monster Loans’ orders of prescreened lists such as the order
7              number, the order title, the date and time of the order, the user ID
8              and company associated with the order, the email address attached
9              to the order, and the status of each order (“Monster Loans Order
10             Spreadsheet”). Column Q of the spreadsheet, which is titled
11             “ORDER_STATUS_DS,” describes the status of each order as “?,”
12             “DWLOADED BILLED,” “DWNLOADED NOT BILLED,”
13             “EXPIRED,” “READY FOR DOWNLOAD,” and “UNABLE TO
14             PROCESS.”
15          c. CFPB-JN- 0057664. This document is the iScreen user guide
16             produced by Experian in response to Requests for Documents No.
17             8 and 14 of the Bureau’s Experian CID.
18          d. CFPB-JN-0056041. This document is a spreadsheet produced by
19             Experian in response to Request for Documents No. 12 of the
20             Experian CID, identifying certain information regarding Lend
21             Tech’s orders of prescreened lists, including the date of each order,
22             the status of each order, and the number of prescreened consumer
23             reports contained in each order (the “Lend Tech Order
24             Spreadsheet”).
25          e. CFPB-JN-2808232. This is the March 12, 2021 declaration from
26             Susan Moser, Senior Marketing, Product & Communications
27             Specialist for Experian Marketing Services, regarding the
28             meanings of certain fields in documents produced by Experian.
                 DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING EXPERIAN RECORDS
                                                 3
 Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 5 of 6 Page ID
                                  #:3650



1          5.    I performed these calculations primarily in Microsoft Excel.
2    Calculations re Monster Loans Orders of Prescreened Consumer Reports
3          6.    Using the Monster Loans Order Summaries and the Monster Loans
4    Order Spreadsheet, I have calculated that between January 11, 2016 and April
5    10, 2017, Monster Loans ordered and downloaded prescreened lists that
6    collectively contained 6,789,777 prescreened consumer reports for consumers
7    with student loans.
8          7.    When making these calculations, I began by identifying Monster
9    Loans Order Summaries involving orders for prescreened lists with information
10   about consumers’ student loans. The order summaries contain information
11   about the date of each order (“Order date”) and the number of prescreened
12   consumer reports associated with the order (“ORDERED_PIN_CT”). The
13   order summaries also list the “attributes” of consumers included in the
14   prescreened lists, such as the consumer’s number of student loans (“Student - #
15   of open and current loans”) and the consumer’s aggregate student loan balance
16   (“Student – Aggregate balance of open loans”). For example, attached as
17   Exhibit 1 is a true and correct copy of an order summary for an order Monster
18   Loans placed on August 18, 2016 reflecting an order for 460,000 prescreened
19   consumer reports with information about the consumers’ number of student
20   loans and aggregate student loan balances.
21         8.    After identifying orders for prescreened lists with information
22   about consumers’ student loans, I then identified which of those orders were
23   completed using the Monster Loans Order Spreadsheet. The Monster Loans
24   Order Spreadsheet included a status field (“ORDER_STATUS_DS”) that
25   identified orders that were downloaded and billed (“DWLOADED BILLED”).
26         9.    I then summed the total number of prescreened consumer reports
27   with information about consumers’ student loans (as reflected in the
28
                   DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING EXPERIAN RECORDS
                                                   4
Case 8:20-cv-00043-SB-ADS Document 191-26 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:3651
